                Case 20-12841-MFW                 Doc 621        Filed 01/09/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                        Case No. 20-12841 (MFW)

                                Debtors.                   (Jointly Administered)

         NOTICE OF PROPOSED AMENDMENT TO DIP CREDIT AGREEMENT

        PLEASE TAKE NOTICE THAT on November 9, 2020, the Debtors filed a motion
[Docket No. 10] (the “DIP Financing Motion”) with the United States Bankruptcy Court for the
District of Delaware (the “Court”) seeking, among other things, the entry of an order authorizing
the Debtors to obtain postpetition senior secured superpriority financing, authorizing the use of
cash collateral, and granting adequate protection to certain prepetition secured parties. On
December 4, 2020 the Court granted the DIP Financing Motion on a final basis and entered the
Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 365 and 507, Bankruptcy Rules 2002,
4001, 6004 and 9014 and Local Bankruptcy Rule 4001-2 (I) Authorizing the Debtors to Obtain
Postpetition Senior Secured Superpriority Financing, (II) Authorizing the Debtors’ Limited Use
of Cash Collateral, (III) Granting Adequate Protection to the Prepetition Secured Parties, and
(IV) Granting Related Relief [Docket No. 231] (the “Final DIP Order”). 2

       PLEASE TAKE FURTHER NOTICE THAT on December 27, 2020, the Debtors filed
a motion [Docket No. 556] (the “Motion to Amend”) seeking, among other things, the amendment
of the DIP Credit Agreement to extend the Scheduled Maturity Date and certain Bankruptcy
Milestones under the DIP Credit Agreement to January 15, 2021 and to authorize further
extensions by the filing of a notice only without further court order. On December 29, 2020, the
Court granted the Motion to Amend and entered the Order (I) Amending DIP Credit Agreement to
Extend the Scheduled Maturity Date and Certain Bankruptcy Milestones Therein and (II) Granting
Related Relief [Docket No. 568] (the “Order Amending DIP Credit Agreement”).2

        PLEASE TAKE FURTHER NOTICE THAT, pursuant to Paragraph 3 of the Order
Amending DIP Credit Agreement, the Debtors, after reaching written agreement with the DIP
Lenders, now give notice of the following proposed amendment (the “Proposed Amendment”)
to the DIP Credit Agreement:



1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.
2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to those terms in the Final DIP
    Order and the Order Amending DIP Credit Agreement.

ADMIN 38138348v2
              Case 20-12841-MFW              Doc 621     Filed 01/09/21     Page 2 of 3




        a.         The Scheduled Maturity Date under the DIP Credit Agreement is extended to the
                   earlier of January 31, 2021 and the closing of the Sale, as such date may be extended
                   pursuant to Section 2.3 of the DIP Credit Agreement, by amending the definition
                   of “Scheduled Maturity Date” in the DIP Credit Agreement to read as follows:

                              “Scheduled Maturity Date” means the date that is the earlier to occur
                              of (i) the closing date of the Bankruptcy Sale and (ii) January 31, 2021,
                              as such date may be extended pursuant to Section 2.3.

        b.         The Bankruptcy Milestone under the DIP Credit Agreement pertaining to the
                   closing of the Sale is extended to January 31, 2021, by amending
                   Section 5.17(b)(viii) of the DIP Credit Agreement to replace “January 15, 2021,”
                   with “January 31, 2021.”

       PLEASE TAKE FURTHER NOTICE THAT, pursuant to Paragraph 3 of the Order
Amending DIP Credit Agreement, objections to the Proposed Amendment may only be filed by
the U.S. Trustee or the Committee, and any such objections must be filed within five (5) days of
the date of this Notice. In the event such an objection is filed and not resolved, the Proposed
Amendment shall be permitted only pursuant to an order of the Court overruling such an objection,
and the entry of such an order may be sought by the Debtors on an expedited basis. To the extent
such an objection is not filed, or is filed but resolved, the Debtors may submit an order approving
the Proposed Amendment under certification of counsel.




                           [Remainder of This Page Intentionally Left Blank]




ADMIN 38138348v2
              Case 20-12841-MFW   Doc 621   Filed 01/09/21   Page 3 of 3




 Dated: January 9, 2021                 GREENBERG TRAURIG, LLP
                                        /s/ Dennis A. Meloro
                                        Dennis A. Meloro (DE Bar No. 4435)
                                        1007 North Orange Street, Suite 1200
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 661-7000
                                        Facsimile: (302) 661-7360
                                        Email: melorod@gtlaw.com

                                        -and-

                                        Nancy A. Peterman (admitted pro hac vice)
                                        Eric Howe (admitted pro hac vice)
                                        Nicholas E. Ballen (admitted pro hac vice)
                                        77 West Wacker Dr., Suite 3100
                                        Chicago, Illinois 60601
                                        Telephone: (312) 456-8410
                                        Facsimile: (312) 456-8435
                                        Email: petermann@gtlaw.com
                                                howee@gtlaw.com
                                                ballenn@gtlaw.com

                                        Counsel for the Debtors and
                                        Debtors in Possession




ADMIN 38138348v2
